DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ARMAND LEMURA,
                            Appellant,

                                     v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D18-1806

                              [August 8, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE14-
020626.

    Mark C. Hillis of Florida Federal Law Center, PLLC, Pembroke Pines,
for appellant.

  C. H. Houston III, Sara F. Holladay-Tobias and Emily Y. Rottmann of
McGuireWoods, LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.